Citation Nr: 1741230	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  16-27 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for hypertension, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active air service from April 2002 to April 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to service connection for a heart disability and hypertension are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 


FINDINGS OF FACT

1.  An unappealed July 2007 rating decision denied service connection for hypertension.

2.  The evidence associated with the claims file subsequent to the July 2007 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A July 2007 rating decision denied entitlement to service connection for hypertension based on a finding that there was no diagnosis of hypertension.  The Veteran did not appeal that decision.  

The pertinent evidence that has been received since the July 2007 rating decision includes VA treatment records and hospitalization reports from 2013 to present reflecting a current diagnosis of essential hypertension.  

The Board finds the VA treatment records showing a current diagnosis of hypertension are new and material. The Board notes that they are not cumulative or redundant of the evidence previously of record. Moreover, they raise a reasonable possibility of substantiating the claim. Accordingly, reopening of the claim of entitlement to service connection for hypertension is warranted.


ORDER

New and material evidence has been received and reopening of the claim of entitlement to service connection for hypertension is granted.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

The Veteran contends that he currently has hypertension and a heart disability related to his period of active service.  At his June 2017 Board hearing, the Veteran reported that while he was in active service he first experienced symptoms of deep, crushing chest pain.  Further, the Veteran was noted to have elevated blood pressure at the time of his separation examination.  Additionally, the Veteran has reported that he was placed on a restricted diet (low-sodium) and medication treatment for high blood pressure while on terminal leave prior to separation from service.

A review of the post-service medical evidence shows that the Veteran receives treatment at the VA Medical Center for various disabilities.  A review of the treatment notes of record shows that the Veteran was seen by a VA Medical Center cardiologist in June 2013, at which time he was noted to have a diagnosis of left ventricular hypertrabeculation/non-compaction (LVHT).  LVHT is commonly associated with heart failure and echocardiographic abnormalities.  Additionally, the Veteran has been diagnosed with, and treated for, hypertension.  

In light of the reported, and documented, symptoms of hypertension and heart related issues during active service and the post-service medical evidence showing the Veteran to have hypertension and a heart disability, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension and any currently present heart disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, current treatment records should be identified and obtained before a decision is made regarding the issues currently on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present heart disability, to specifically include hypertension.  The claims file must be made available to, and reviewed by the examiner.  All necessary testing should be conducted.

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension had its onset during active service or is otherwise etiologically related to active service.  In forming the opinion, the examiner should specifically consider the Veteran's elevated blood pressure readings at separation and the Veteran's report of being places on a restricted, low sodium diet during active service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any other currently present heart disability had its onset during active service or is otherwise etiologically related to active service.  In forming the opinion, the examiner should specifically consider the Veteran's reports of in-service chest pain and other cardiac symptoms.

The supporting rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and all medical opinions comport with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



